~

o ;——tay ~=.Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 1 of 33 P.
~ ——at

~*~

UNITED STATES DISTRICT COURT OR AL
ee

SOUTHERN DISTRICT OF NEW YORK

eee a
—— ae

a ~ SY

USeN yh ‘

pe SCL SRATED INDI ¢TMENT
LEBEC Ene

   
  
 

 
  
    

UNITED STATES OF AMERICA

   

Tv inc Se 39 19.
rete JUL 3 0 2019.

i tt _ preeee
.

MICHAEL CARROLL and
MICHAEL PAPPAGALLO,

meer 19 CRIM 5.45

COUNT ONE
(Conspiracy to Commit Securities Fraud and
to Make False Filings with the SEC)

[es

 

The Grand Jury charges:

Relevant Persons and Entities

1. At all times relevant to this Indictment, Brixmor
Property Group (“Brixmor”) was a publicly-traded real estate
investment trust (“REIT”) headquartered in New York, New York.
Brixmor’s securities traded under the symbol “BRX” on the New
York Stock Exchange (“NYSE”).

2. At all times relevant to this Indictment, MICHAEL
CARROLL, the defendant, was the Chief Executive Officer (*“CEO”)
of Brixmor.

3. At all times relevant to this Indictment, MICHAEL
PAPPAGALLO, the defendant, was the President and Chief Financial

Officer (“CFO”) of Brixmor.
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 2 of 33

4, At all times relevant to this Indictment, Steven
Splain was the Chief Accounting Officer (“CAO”) of Brixmor, and
reported to MICHAEL PAPPAGALLO, the defendant.

5. At all times relevant to this Indictment, Michael
Mortimer held the position of Senior Vice President, Management
Accounting at Brixmor, and reported to Splain.

Public Company Reporting Requirements

6. At all times relevant to this Indictment, Brixmor was
required to comply with the federal securities laws, which are
designed to ensure that a publicly-traded company’s financial
information is accurately recorded and disclosed to the
investing public. Specifically, at all times relevant to this
Indictment, pursuant to the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder, Brixmor was
required to: (a) file with the United States Securities and
Exchange Commission (the “SEC”) annual financial statements (on,
SEC Form 10-K) that had been audited by independent certified
public accountants; (b) file with the SEC quarterly financial
reports (on SEC Form 10-Q); and (c) make and keep books, records
and accounts that accurately and fairly reflected Brixmor’s
business transactions.

7. At all times relevant to this Indictment, MICHAEL
CARROLL and MICHAEL PAPPAGALLO, the defendants, signed Brixmor’s

quarterly and annual financial reports. Additionally, Brixmor

2

 

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 3 of 33

 

filed with each of its quarterly and annual financial reports
certifications entitled “Certification of Periodic Report Under
Section 302 of the Sarbanes-Oxley Act of 2002” in which both

CARROLL and PAPPAGALLO certified, in part:

 

1. I have reviewed this [quarterly or annual] report [] of
Brixmor Property Group;

2. Based on my knowledge, this report does not contain any
untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light
of the circumstances under which such statements were made,
not misleading with respect to the period covered by this
report;
3. Based on my knowledge, the financial statements, and other
financial information included in this report, fairly present
in all material respects the financial condition, resuits of
operations and cash flows of the registrant as of, and for,
the periods presented in this report;
In these certifications, CARROLL and PAPPAGALLO also certified
that they had disclosed to Brixmor’s auditor and the audit
committee of its board of directors (or persons performing the
equivalent functions): ‘Any fraud, whether or not material,
that involves management or other employees who have a
significant role in the registrant’s internal control over
financial reporting.”
8. In conjunction with each of its quarterly and annual
financial reports, Brixmor included a second set of
certifications entitled “Certification Pursuant to 18 U.S.C.

Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-

Oxley Act of 2002," in which MICHAEL CARROLL and MICHAEL

3
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 4 of 33

PAPPAGALLO, the defendants, both further certified, in part,
that the quarterly or annual financial report:

[Flully complies with the requirements of Section 13(a) or
15(d) of the Securities Exchange Act of 1934, and all
information contained in this quarterly report fairly
presents, in all material respects, the financial condition
and results of operations of the Company for the periods
presented therein.

Brixmor’s Use of Same Store Net Operating Income to
Report Company Performance to the Investing Public

 

9, Because Brixmor, like many REITs, generated profit and
shareholder returns based on the performance of underlying real
estate assets, at all times relevant to this Indictment, Brixmor
measured its performance through metrics besides, or in addition
to, traditional measurements of company performance calculated
using Generally Accepted Accounting Principles (“GAAP”).

10. For example, Brixmor, like many REITs, measured its
performance through a non-GAAP measurement known as Same Store
(or Same Property) Net Operating Income (“SS-NOI”). While Ss-
NOI can be expressed as an absolute number, it was also often
expressed as a percentage to describe the relative increase (or
decrease) in SS-NOI between the current reported period (the
“Current Period”) and the same period during the prior year (the
“Comparison Period”), solely with respect to any properties
owned by the REIT in both periods (i.e., the “Same Property
Pool”). Thig growth metric is referred to herein as “SS-NOL

Growth.” Because S$S-NOI Growth is calculated based solely on

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 5 of 33

this Same Property Pool, it measures a REIT’s success in
generating growth through existing properties, as distinguished
from growth resulting from the acquisition of new properties.

11. Each of Brixmor’s 10-Qs and 10~-Ks during the years
2013 through 2015 included a definition regarding how Brixmor
calculated SS-NOI. This definition, which was also included in
supplemental disclosures accompanying each 10-Q and 10-K,
specifically excluded from the SS-NOI calculation lease
termination, or lease settlement income (“LSI”), which are one-
time payments a tenant makes for early termination of a lease.

12. While REITs such as Brixmor are not required to
calculate or report non-GAAP metrics such as SS-NOI or SS-NOL
Growth, Brixmor nonetheless reported SS-NOI Growth in its
periodic filings with the SEC and in related public disclosures
to investors, as did other REITs. Indeed, SS-NOT Growth was a
key metric used by analysts and investors to evaluate a REIT’s
financial performance, including Brixmor’s performance
specifically.

13. In addition to reporting SS-NOI Growth performance
results, Brixmor also released to the investing public forward-
looking forecasts of its expected annual SS-NOI Growth for each
calendar year, known as guidance.

14. As set forth in more detail below, Brixmor executives,

including MICHAEL CARROLL and MICHAEL PAPPAGALLO, the

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 6 of 33

defendants, routinely touted to the investing community
Brixmor’s steady and consistent performance with respect to 5S-
NOI Growth and Brixmor’s ability to deliver SS-NOI Growth
performance results that were consistently within the company’s
guidance.
Overview of the Accounting Fraud Scheme

15. From at least in or about 2013 through at least in or
about 2015, MICHAEL CARROLL and MICHAEL PAPPAGALLO, the
defendants, Splain, Mortimer, and others known and unknown,
participated in an accounting fraud scheme in which they caused
Brixmor to report, in public filings with the SEC and to the
investing public, fraudulently “smoothed,” that is, falsely
inflated and deflated, SS-NOI Growth figures. Through the
scheme, CARROLL, PAPPAGALLO, and others caused Brixmor to report
these fraudulently smoothed SS-NOI Growth figures to the
investing public for the third quarter of 2013, and for each
subsequent quarter up to and including the third quarter of 2015
(together, the “Implicated Quarters”). CARROLL, PAPPAGALLO and
others caused Brixmor to report these fraudulently smoothed SS-
NOL Growth figures to the SEC and the investing public in order
to ensure that the reported figures consistently fell within
Brixmor’s publicly announced SS-NOL Growth guidance for the
calendar year in which they were announced, and to fraudulently

convey to the investing public that Brixmor was accomplishing

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 7 of 33

predictable, consistent and stable growth quarter after quarter,
as CARROLL and PAPPAGALLO had falsely and publicly touted.

Brixmor’s Issuance of SS-NOI Growth Guidance
and Reporting of SS-NOI Growth Performance Results

16. %In conjunction with its quarterly and annual filings
with the SEC during the Implicated Quarters (together,
“Brixmor’s SEC Filings”), Brixmor also issued supplemental
disclosures (the “Supplemental Disclosures”). The Supplemental
Disclosures provided Brixmor’s guidance with respect to
Brixmor’s anticipated annual SS-NOI Growth performance results.
The guidance was expressed in terms of an anticipated range in
which Brixmor’s SS$-NOI Growth performance figures would fail.
As a given year progressed, Brixmor often tightened its guidance
for annual S§-NOI Growth results, meaning the predicted range
became narrower. Specifically, Brixmor issued the following

guidance in its Supplemental Disclosures:

 

     

 

Date of Guidance Guidance Range

 

December 3, 2013 3.9% to 4.0%

 

 

 

 

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 8 of 33

 

 

  

 

Date of Guidance Guidance Range

 

 

December 3, 2013 3.

|
ae
ct
Oo

a
pa
ae

 

October 27, 2014 3.

a
ae
ct
Oo

hs
oOo
Pid

 

 

 

 

 

 

Date of Guidance Guidance Range

 

February 9, 2015 3.

Oo
ae
ct
0

i
~]

ae

 

October 26, 2015 3.

wm
oe
ct
oO

ie)
~l
age

 

 

 

 

17. In each of Brixmor’s SEC Filings and Supplemental
Disclosures for the Implicated Quarters, Brixmor also reported
its quarterly and/or annual SS-NOI Growth performance results,
which from the fourth quarter of 2013 onward, as a result of the
accounting fraud scheme, consistently fell within Brixmor’s

annual guidance:
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 9 of 33

 

 

 

 

 

 

2
Aer:

to 4.

Lo
ae
Ww ©
10 |,
oe

Q4 2013 3.

 

Oo
oe
Lit
Lo
ae

oO
oe

Full Year 2013 4. to 4.

 

co
oe
ld
=]
aio
BR
ae

Q1 2014 3. to 4.

 

oO
oe
Ld
~1
ae
Fk
ae

Q2 2014 3. to 4.

 

ko
oe
ia
sd]
ae
bh
ae

Q3 2014 3. to 4.

 

\o
ae
Le.)
m
ae

2
oe

04 2014 3. to 4.

 

oO
oe
i
co
ag

oO
oe

Full Year 2014 3. to 4.

 

ib
ac
uw
2
oe

to 3.

~J]
oe

Q1 2015 3.

 

n
ae
laa
Oo
ae
1
ae

Q2 2015 3. to 3.

 

nr
oe
Lo)
Oo
ae

to 3.

J
oe

03 2015 3.

 

 

 

 

 

The Defendants Tout Brixmor’s Consistent
SS-NOIT Growth Performance Results

18. MICHAEL CARROLL and MICHAEL PAPPAGALLO, the
defendants, regularly touted the consistency, stability and
predictability of Brixmor’s SS-NOI Growth performance results
from quarter to quarter, and highlighted that Brixmor routinely
delivered S$S-NOI Growth performance results that fell within the
company’s previously issued guidance. For example:

a. On March 3, 2014, CARROLL spoke at an industry
conference and described Brixmor’s consistent SS-NOI Growth as
its “secret sauce” that was “unlike a lot of other people in

this space.”

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 10 of 33

b. On August 6, 2014, CARROLL and PAPPAGALLO participated
in a quarterly earnings call for the second quarter of 2014.
During that call, CARROLL said, “[wlhen Brixmor went public last

year I communicated the vision for the Company to be clean,

straightforward, and transparent. . . . The guidance range we
provided for same property NOI [was] .. . the narrowest in
this section at 40 basis points. . . . We don’t believe in an

under-promise and over-deliver approach. By having wholly owned
assets with contractual leases we can forecast earnings
accurately. . . . We have a steady state portfolio with a large
game property pool that is delivering consistent organic growth.
As I said, we are consistent, transparent and easy to

understand.”

c. On April 28, 2015, CARROLL and PAPPAGALLO participated
in a quarterly earnings call for the first quarter of 2015.
During that call PAPPAGALLO said, “Same property NOT grew nicely
at 3.4% right down the middle of our full year guidance range.”

d.On July 28, 2015, CARROLL and PAPPAGALLO participated
in a quarterly earnings call for the second quarter of 2015.
During that call, PAPPAGALLO said, “[e] ongistency is fast
becoming the operative word in describing our financial
performance, as this quarterly report provided another round of

strong organic NOI growth. .. . We are pleased with the trend

10
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 11 of 33

line of where the same property NOI has gone the first half of
the year in light of that initial guidance.”

e. On September 17, 2015, PAPPAGALLO spoke publicly at an
industry conference in New York, New York. During those
remarks, PAPPAGALLO stated: ‘“([S]ame-property NOI, which is
certainly a metric which is looked at very, very carefully by
REIT investors, it’s been at or above 3.4% for 12 quarters.

Very consistent same-property NOI growth coming from our primary
drivers.”

fF. On October 28, 2015, CARROLL and PAPPAGALLO
participated in a quarterly earnings call for the third quarter
of 2015. During that call, PAPPAGALLO said, “[l]ast quarter, I
began my prepared remarks using the word consistency to describe
our financial results and I’m pleased to be able to use that
word again. Our same property NOI growth remains strong,
resilient and consistent.”

19. Brixmor’s purported success in meeting SS-NOI Growth
guidance and in producing consistent SS-NOI Growth performance
results during the Implicated Quarters was also closely followed
by investors and heralded by market analysts.

The Defendants Manipulate SS-NOI Growth Performance Results in
Order to Stay Within Guidance and Convey Consistent Results

20. The SS-NOI Growth performance results reported by

Brixmor for the Implicated Quarters did not reflect the reality

iL

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 12 of 33

of Brixmor’s business operations. Rather, MICHAEL CARROLL and
MICHAEL PAPPAGALLO, the defendants, and others manipulated these
reported figures in order to convey to the investing public the
false impression that Brixmor was consistently delivering
steady, consistent performance results, within its guidance,
quarter after quarter.

21. In order to carry out the scheme, MICHAEL CARROLL and
MICHAEL PAPPAGALLO, the defendants, and others closely monitored
the status of SS-NOI Growth over the course of a given quarter.
At the close of each quarter, CARROLL and PAPPAGALLO, Splain,
Mortimer, and others manipulated the quarterly SS-NOI Growth
results in order to ensure that the reported numbers were
consistent with annual guidance. CARROLL, PAPPAGALLO, Splain,
Mortimer, and others employed three principal means of
manipulating SS-NOI Growth performance figures in this manner:

a. First, in quarters in which Brixmor generated more
than enough income to meet the bottom, or in some cases middie,
of its guidance range, it “stored” certain income instead of
immediately recognizing it, a deceptive practice often referred
to as “cookie jar” accounting. CARROLL, PAPPAGALLO and others
illicitly stored income in a particular account of Brixmor’s
general ledger (the “2617 Account”). In fact, the 2617 Account
was referred to within Brixmor as, among other things, the

“cookie jar’ account and the income within it was referred to

12

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 13 of 33

as, among other things, “boosts” and “stuff.” When CARROLL and
PAPPAGALLO needed additional income to manipulate Brixmor’s
quarterly SS-NOI Growth results, they would recognize income
that previously had been illicitly stored in the 2617 Account.

b. Second, notwithstanding CARROLL’s and PAPPAGALLO's
representations in Brixmor’s SEC Filings and Supplemental
Disclosures that LSI wags not included in the calculation of SS-
NOI, CARROLL, PAPPAGALLO, and others fraudulently included LSI
in calculating SS-NOI in order to manipulate Brixmor’s quarterly
SS-NOI Growth results.

c. Third, CARROLL, PAPPAGALLO and others fraudulently
removed and discussed removing income and/or properties from S8-
NOI in the prior relevant Comparison Period. Because SS-NOL
Growth is essentially a measure of the growth in revenue for a
given set of properties between the Comparison Period and the
Current Period, reducing the SS-NOI for the Comparison Period or
removing an underperforming property from the Same Property Pool
has the impact of making the SS-NOI Growth in revenue for the
' Current Period appear larger.

Illicit Storage and Use of Income in the 2617 Account

22. Brixmor maintained the 2617 Account and various sub-
accounts as part of its general ledger. The function of the
2617 Account was to hold deferred revenue of uncertain status.

For example, when Brixmor billed tenants for unusually old

13

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 14 of 33

expenses, it held those billed amounts in the 2617 Account
because it recognized that. tenants might dispute such amounts
and might never make payment on the old bills. If and when such
payments were made, that income would be included within SS-NOT
as well as other reported GAAP metrics, such as net income.
Pursuant to GAAP, income in the 2617 Account was to be
recognized as income in the quarter in which it was collected.
However, MICHAEL CARROLL and MICHAEL PAPPAGALLO, the defendants,
and others stored income in the 2617 Account for extended
periods, even after it was actually collected by Brixmor, and
then selectively recognized that income in subsequent quarters
to manipulate Brixmor’s quarterly SS-NOI Growth results to fall
within Brixmor’s annual guidance. The illicit use of this
stored income was typically accomplished by reclassifying
amounts from the 2617 Account to either the “other income” or
the “miscellaneous income,” general ledger accounts which were
included in the calculation of SS-NOI and thereby changed SS-NOI
growth. In addition, CARROLL, PAPPAGALLO, and others sometimes
changed their estimate of the amount of billings that might not
be paid back, and which income was therefore being stored in the
2617 Account, for the sole purpose of increasing SS-NOI Growth.
23. The illicit storage and subsequent recognition of
income was frequently and explicitly utilized by MICHAEL CARROLL

and MICHAFL PAPPAGALLO, the defendants, to smooth Brixmor'’s SS-

14

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 15 of 33

NOT Growth. For example, on or about July 17, 2014, Brixmor
financial planning and reporting personnel circulated to
PAPPAGALLO, Splain, Mortimer, and others a “July Recast” of
Brixmor’s budget, forecasting third quarter SS-NOI Growth of
3.64% “with the Boost of $950K.” As the quarter progressed, on
or about September 9, 2014, PAPPAGALLO emailed CARROLL and noted
that there was about $950,000 of “meltdown” related to rent
losses and bad debt that would negatively impact SS-NOI Growth
for that quarter. PAPPAGALLO told CARROLL that these losses
would be offset by, among other things, “the 900 k or so already
in there as ‘boost.’” Similarly, on or about September 12,
2014, PAPPAGALLO emailed CARROLL concerning SS-NOI Growth and
stating that “lower top line income,” namely rent, would be
offset by, among other things, “the previously planned
‘boosts.'’” Ultimately, as a result of these “boosts,” Brixmor
reported SS-NOI Growth of 3.9% for the third quarter of 2014 --
a number that was squarely within the middle of Brixmor’s annual
guidance.

24. Discussion of illicitly storing and using income
continued at Brixmor into 2015. For example, on or about April
6, 2015, MICHAEL PAPPAGALLO, the defendant, emailed Splain,
Mortimer and others to schedule a meeting “regarding same

property NOI planning” the “objective” of which was “to try to

15

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 16 of 33

make decisions on 10 number - push a little or squirrel away
stuff for 20 & 3Q."

25. Once MICHAEL CARROLL and MICHAEL PAPPAGALLO, the
defendants, directed the manipulation of SS-NOI Growth,
subordinates, including Splain, Mortimer, and others, made the
necessary accounting entries to implement the scheme. For
example, in or about February 2015, Brixmor received an $81,000
common area maintenance fee (“CAM”) from a tenant (“Tentant-1”),
which should have been immediately recognized as income and been
incorporated into the calculation of SS-NOI for that quarter.
On or about February 24, 2015, a Brixmor employee emailed
Mortimer asking if the $81,000 payment should be recognized in
its entirety in February. Mortimer responded: “We were going
to see where results shake out and take it in if we have too.
Most likely this will be a 1st quarter event most likely either
way.” The $81,000 payment from Tenant-1, however, was not taken
into income that quarter. Rather, the amount was stored in the
2617 Account.

26. On or about October 2, 2015, Splain emailed MICHAEL
PAPPAGALLO, the defendant, and said “I spoke to Mike C [MICHAEL
CARROLL, the defendant] yesterday and he indicated he wanted to
keep the same store down a little this qtr and wants to show a
40 bp increase (3.8%) next qtr.” Consistent with this

directive, on October 21, 2015, Mortimer emailed his

16

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 17 of 33

subordinates: “I need to see how much unrecognized PYCM-PYRT
[prior year CAM and tax payments] each region has left on the
balance sheet that could be income in 40. I only need the
amounts that are collected and not yet recognized.” In
response, Mortimer was told that approximately $263,000 was
available, including the $81,000 payment from Tenant-1.

27. On or about October 21, 2015, Mortimer emailed Splain,
“just confirmed with the 3 VP’s - we are good for $263K of
collected PYCM that can be recognized in 40." Finally, on or
about October 29, 2015, Mortimer emailed Splain about both
Brixmor’s intention to utilize funds from the 2617 Account to
increase SS-NOI Growth for the fourth quarter of 2015 and about
efforts to forecast SS-NOI Growth numbers for 2016. Splain told
Mortimer that Splain would “rather go in with the lower
[forecasted] number [for 2016] since we are emptying the cookie
jar to get to the SS for this qtr [i.e., the fourth quarter of
2015] .”

28. The fraud orchestrated by MICHAEL CARROLL and MICHAEL
PAPPAGALLO, the defendants, and others was uncovered in early
February 2016, prior to Brixmor’s filing of its 10-K for 2015.
Accordingly, the manipulated SS-NOI Growth figures for the
fourth quarter of 2015 were never reported in filings with the

SEC.

17

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 18 of 33

The Illicit Use of Lease Settlement
Tncome to Smooth SS-NOL Growth

29. In Brixmor’s SEC Filings and its Supplemental
Disclosures, MICHAEL CARROLL and MICHAEL PAPPAGALLO, the
defendants, represented that Brixmor did not include LSI in the
calculation of SS-NOI. Notwithstanding these representations,
CARROLL, PAPPAGALLO, and others manipulated Brixmor’s quarterly
reported SS-NOI Growth results by including LSI in Brixmor’s SS-
NOI figures. CARROLL and PAPPAGALLO did this in two principal
ways.

a. First, in some instances, LSI payments, in whole or in
part, were immediately and improperly reclassified as ‘other
income,” which resulted in an immediate increase to SS-NOI
Growth for the period at issue. For example, on or about
September 12, 2014, PAPPAGALLO emailed CARROLL, noting that some
of the LSI payment from a particular tenant (“Tenant-2") was
going to be included in SS-NOL Growth, but that there might be
opportunity to reclassify even more of it as other income. In
fact, Brixmor improperly included over $290,000 of LSI from
Tenant-2 in SS-NOI for the fourth quarter of 2014 thereby
increasing SS-NOI Growth for that period.

b. Second, in many instances, after LSI payments were
received, these payments were amortized over a longer period and

the amortized amounts were directly included within SS-NOT.

18

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 19 of 33

Amortizing LSI payments in this fashion, instead of including
LSI payments as a lump sum within SS-NOI, avoided big spikes in
Brixmor’s $&-NOI Growth calculations, thereby furthering the
goal of smoothing the company’s reported SS-NOIL Growth results.

Illicit Alterations of Prior Comparison
Periods to Smooth SS-NOI Growth

30. MICHAEL CARROLL and MICHAEL PAPPAGALLO, the
defendants, and others also removed and discussed removing
income and/or properties from a particular Comparison Period to
artificially boost S$S-NOI Growth in the corresponding Current
Period. For example:

First Quarter of 2015

 

31. In or about April 2015, MICHAEL CARROLL and MICHAEL
PAPPAGALLO, the defendants, and others manipulated Brixmor’s
quarterly SS-NOI Growth results for the first quarter of 2015 by
reducing SS-NOI in the Comparison Period of the first quarter of
2014. More specifically:

a. On or about April 13, 2015, Splain emailed PAPPAGALLO
attaching an internal Brixmor spreadsheet entitled “Same Store
Rec by Line Item.” The spreadsheet permitted a user to easily
observe how a change to revenue in a Comparison Period would
affect the Current Period’s SS-NOI Growth.

b. On or about April 14, 2015, PAPPAGALLO emailed Splain

telling Splain only to “call.” PAPPAGALLO attached two versions

19

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 20 of 33

of the spreadsheet to the email. The first version, labeled
“Version A,” was the version initially provided by Splain, which
projected SS-NOI Growth of 3.27%. The second version, labeled,
“version B,” had been altered by PAPPAGALLO to remove $250,000
that had been recognized in the first quarter of 2014. The
removal of the $250,000 of income from the first quarter of 2014
resulted in an increase in SS-NOI Growth for the Current Period
to 3.39%.

¢. Later that day, PAPPAGALLO emailed Splain and Mortimer
informing them that they were “Going with 3.4” SS-NOI Growth and
that “MC [CARROLL] [was] looking at [the] spreads file one more
time tonight.” In fact, Brixmor removed the $250,000 from the
first quarter of 2014 and reported SS-NOI Growth of 3.4% for the
first quarter of 2015.

Third Quarter of 2015

 

32. In or about October 2015, MICHAEL CARROLL and MICHAEL
PAPPAGALLO, the defendants, Splain, Mortimer, and others
discussed manipulating, and manipulated, SS-NOI Growth for the
third quarter of 2015 by excluding properties from the Same
Property Pool as well as by reducing SS-NOI for the third
quarter of 2014 Comparison Period by excluding certain income
that had previously been included. More specifically:

a. On or about October 5, 2015, Splain emailed PAPPAGALLO

and Mortimer informing them that “Mike C [CARROLL] asked that we

20

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 21 of 33

%

review 30 to see if we can exclude any properties from Same
Store.” Splain then went on to propose a property that could be
removed {the “Removal Property”) as well as a payment, a “$300K
good faith fee” that had been included in SS-NOI in 2014, that
could be excluded for calculating SS-NOI Growth for the third
quarter of 2015 (“Excluded Fee-1"). Splain concluded that
removing the Removal Property and excluding Excluded Fee-1 would
“move same store to 3.6%.”

b. After Splain proposed the Removal Property, Splain was
contacted by a Brixmor investor relations employee questioning
the basis for removing properties from the Same Store Pool.
Splain forwarded the question to PAPPAGALLO and CARROLL,
prompting PAPPAGALLO to state, “How did she find out we took out
[the Removal Property]? She must not be given access to how we
make the sausage.” Ultimately, Brixmor did not remove any
properties from the Same Store Pool that quarter. Instead,
CARROLL, PAPPAGALLO, and Splain removed Excluded Fee-1 from SS-
NOI in the Comparison Period.

c.On or about October 6, 2015, in an effort to further
manipulate SS-NOI Growth, PAPPAGALLO emailed Splain and Mortimer
about increasing SS-NOI Growth to a number at or exceeding 3.55%
so that it would round up to 3.6%, stating that “MC [CARROLL]
agrees,,,,, Find the 5-0, round it up, and call it a day.”

Accordingly, Mortimer emailed Splain and another Brixmor

21

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 22 of 33

employee, asking the latter to exclude another payment for
$98,000 (“Excluded Fee-2”) from SS-NOI in the Comparison Period
in order to adjust SS-NOI Growth to °3,59%." A few minutes
later, Mortimer emailed Splain and PAPPAGALLO explaining that
they had removed Excluded Fee-2 and therefore “SS for Q3 isa
solid 3.6% (3.59%)." PAPPAGALLO responded: “[Splain] and
[Mortimer] LLC Bratwurst at its Finest,” to which Mortimer
responded with an image of a man holding a batch of sausage.

d. After further discussions, Brixmor did not remove
Excluded Fee-2 from SS-NOI in the Comparison Period. Instead,
on or about October 7 and 8, 2015, CARROLL contacted Splain with
additional proposals to alter SS-NOI Growth by, among other
things, removing additional properties from the Same Store Pool,
adjusting the amount of LSI included, and excluding other
payments from the Comparison Period. For example, on or about
October 7, 2015, Splain emailed PAPPAGALLO stating, “Give me a
call on same store. Mike C [CARROLL] called and wants to make a
few changes.” Ultimately, CARROLL, PAPPAGALLO, and Splain
settled on excluding another $56,000 payment from the Comparison
Period in addition to Excluded Fee-1. All of this resulted in
Brixmor reporting SS-NOI Growth of 3.6% for the third quarter.

Impact of the Fraudulent Manipulation of SS-NOI Growth
33. The efforts of MICHAEL CARROLL and MICHAEL PAPPAGALLO,

the defendants, and others to manipulate Brixmor’s quarterly S8-

22

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 23 of 33

 

NOI Growth results caused Brixmor to report fraudulent SS-NOL

Growth numbers in eight out of the nine Implicated Quarters,

 

representing alterations to the SS-NOI Growth numbers as high as

50% for certain quarters. More specifically:

Ql 2013
Q2 2013
Qi 2014

ae
ae

(18.6) %
39.3%
0.0%
8.6%
50.0%

(18.8)%
3.0%

(14.3)%
2.9%

ae
oe

ae
oe

O2 2014
03 2014
Q4 2014
Q1 2015
Q2 2015
Q3 2015

ae
oe

of | ole
ao

ae

ae
ae

 

Wd | Oo | Oo |G] Go Ge] Oo) Ga Gd
tn | BS | too] oN | OT] oo | co | be
ae

oe

Ola | Rito}. ] oo] co} 40] 01
ae
Gp PG fab | bo Pd | Oo) Be

ae

34. The end result of the fraudulent smoothing, as shown
below, was to keep Brixmor's reported SS-NOI Growth consistently

within its guidance in the Implicated Quarters:

 

Brixmors Reported Same Store Net Operating Income

 

 

 

$.00%% - : a wee - seve . fee

4.50% Fo >

 

4.00% 5

 

$8-NOI

 

 

38094 ann

 

 

3.06%

 

 

250% 4 - a . Loe . ve bos wee
3013 4Q13 1Qi4 2QH4 3QH 4Qh4 1Q13 2Q35 3085
Quarter

me @esLow-End Guidance wee > me High-End Guidance comm Reported SS-NOI

 

 

 

23
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 24 of 33

35. In truth, Brixmor’s actual quarterly SS-NOI Growth
results were frequently outside of the reported guidance, as

shown below:

 

 

Brixmor’s Actual Same Store Net Operating Income

580% 4

 

 

 

 

$S-NOI

 

 

 

 

 

 

3083 4Q13 1o14 2014 3014 4ata 1s 2015 3Q15
Quarter

se@eeLow-End Guidance 9 == @==High-End Guidance = === Actual S8-NOI

 

 

 

Statutory Allegations
36. From at least in or about 2013 through at least in or
about 2015, in the Southern District of New York and elsewhere,
MICHAEL CARROLL and MICHAEL PAPPAGALLO, the defendants, and
others known and unknown, willfully and knowingly did combine,
conspire, confederate and agree together and with each other to
commit offenses against the United States, to wit, to commit

securities fraud in connection with the purchase and sale of

24
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 25 of 33

securities issued by Brixmor, in violation of Title 15, United
States Code, Sections 78; (b) and 78f£, and Title 17, Code of
Federal Regulations, Section 240.10b-5; and to make and cause to
be made false and misleading statements of material fact in
applications, reports and documents required to be filed with
the SEC under the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, in violation of Title
15, United States Code, Sections 78m(a) and 78f£f£, and Title 17,
Code of Federal Regulations, Sections 240.12b-20, 240,13a-1,
240.13a-11, 240.13a-13, and 244.100(b).

Objects of the Conspiracy

 

37. It was a part and an object of the conspiracy that
MICHAEL CARROLL and MICHAEL PAPPAGALLO, the defendants, and
others known and unknown, willfully and knowingly, directly and
indirectly, by use of the means and instrumentalities of
interstate commerce, and of the mails and of the facilities of
national securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5 by: (a) employing devices, schemes, and artifices to
defraud; (b) engaging in acts, practices, and courses of
business which operated and would operate as a fraud and deceit

upon persons; and (c) making untrue statements of material fact

25
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 26 of 33

and omitting to state material facts necessary in order to make
the statements made, in the light of the circumstances under
which they were made, not misleading, in violation of Title 15,
United States Code, Sections 78j{(b) and 78ff.

38. It was a further part and an object of the conspiracy
that MICHAEL CARROLL and MICHAEL PAPPAGALLO, the defendants, and
others known and unknown, willfully and knowingly would and did
make and cause to be made statements in reports and documents
required to be filed with the SEC under the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder,
which statements were false and misleading with respect to material
facts, in violation of Title 15, United States Code, sections
78m(a) and 78ff, and Title 17, Code of Federal Regulations,
Sections 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13, and
244.100(b).

Overt Acts

39. In furtherance of the conspiracy and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. On or about August 6, 2014, MICHAEL CARROLL, the
defendant, stated during a quarterly earnings cail in the
Southern District of New York, “As I said, we are consistent,

transparent and easy to understand.”

26
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 27 of 33

b. On or about April 6, 2015, MICHAEL PAPPAGALLO,
the defendant, emailed Splain and Mortimer in order to schedule
a meeting regarding “same property NOI planning,” and suggesting
that they “push a little or squirrel away stuff for 20 & 3Q.”

c. On or about October 7, 2015, Splain emailed
CARROLL and PAPPAGALLO about manipulating Brixmor’s quarterly
SS-NOI Growth results.

d. on or about December 23, 2015, Mortimer sent an
email directing a subordinate to use stored income from the 2617
Account in order to meet SS-NOI Growth guidance.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud)

The Grand Jury further charges:

40. The allegations contained in paragraphs 1 through 35
and paragraph 39 of this Indictment are repeated and realleged
as if fully set forth herein.

41. Between in or about 2013 and in or about 2015, in the
Southern District of New York and elsewhere, MICHAEL CARROLL and
MICHAEL PAPPAGALLO, the defendants, willfully and knowingly,
directly and indirectly, by use of the means and
ingtrumentalities of interstate commerce, and of the mails and
of the facilities of national securities exchanges, used and

employed, in connection with the purchase and sale of

27

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 28 of 33

securities, manipulative and deceptive devices and contrivances,
in violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes, and artifices to
defraud; (b) engaging in acts, practices, and courses of
business which operated and would operate as a fraud and deceit
upon persons; and (c) making untrue statements of Material fact
and omitting to state material facts necessary in order to make
the statements made, in the light of the circumstances under
which they were made, not misleading, to wit, CARROLL and
PAPPAGALLO engaged in a scheme to mislead the shareholders of
Brixmor and the investing public by fraudulently manipulating
the reported figures for SS-NOI Growth in order to provide a
false impression that Brixmor was accomplishing predictable,
consistent, and stable growth from quarter to quarter. |
(Title 15, United States Code, Sections 78}(b) & 78ff; Title 17,
Code of Federal Regulations, Sections 240.10b-5 and 244.100 (b);
and Title 18, United States Code, Section 2.)

COUNTS THREE AND FOUR
(False Statements in Filings with the SEC)

 

The Grand Jury further charges:

42. The allegations contained in paragraphs 1 through 35 and
paragraph 39 of this Indictment are repeated and realleged as if
fully set forth herein.

43. On or about the dates set forth below, in the Southern

District of New York and elsewhere, MICHAEL CARROLL and MICHAEL

28

 

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 29 of 33

PAPPAGALLO, the defendants, willfully and knowingly made and
caused to be made statements in reports and documents required
to be filed with the SEC under the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder, which
statements were false and misleading with respect to material
facts, to wit, CARROLL and PAPPAGALLO caused to be submitted to
the SEC the filings listed below which omitted material facts

and contained materially misleading statements:

 

 

 

 

 

 

 

Count: Approximate Date of | Filing:
Filing:
Three November 4, 2014 Brixmor 10-Q for the Third
Quarter of 2014
Four July 27, 2015 Brixmor 10-0 for the Second
Quarter of 2015

 

(Title 15, United States Code, Sections 78m(a) and 78£f; Title
17, Code of Federal Regulations, Sections 240.12b-20, 240.13a-
13, and 244.100({b); and Title 18, United States Code,
Section 2.)

. COUNTS FIVE AND SIX
(False Certifications of Disclosure Filed with the SEC)

 

The Grand Jury further charges:

44, The allegations contained in paragraphs 1 through 35 and
paragraph 39 of this Indictment are repeated and realleged as if
fully set forth herein.

45. On or about the dates set forth below, in the Southern
District of New York and elsewhere, MICHAEL CARROLL and MICHAEL
PAPPAGALLO, the defendants, willfully and knowingly certified in

written statements accompanying periodic reports containing

29

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 30 of 33

financial statements filed by an issuer with the SEC pursuant to
section 13(a) and 15(d) of the Securities Exchange Act of 1934, to
wit, Brixmor’s 10-Q for the third quarter of 2014 and Brixmor's
10-0 for the second quarter of 2015, that, inter alia, CARROLL and
PAPPAGALLO had disclosed to Brixmor’s auditor and the audit
committee of Brixmor’s board of directors (or persons performing
the equivalent functions) any fraud, whether or not material, that
involved management or other employees who had a significant role
in Brixmor’s internal control over financial reporting despite the
fact that CARROLL and PAPPAGALLO knew that those representations,

among others, were false and misleading:

 

 

 

 

 

 

Count: Approximate Date of | Certification Concerning
Filing: Filing:
Five November 4, 2014 Brixmor 10-Q for the Third
Quarter of 2014
Six July 27, 2015 Brixmor 10-Q for the Second
Quarter of 2015

 

 

(Title 15, United States Code, Sections 78m(a) and 78ff; Title
17, Code of Federal Regulations, Section 240.13a-14; and Title
18, United States Code, Section 2.)

FORFEITURE ALLEGATION

 

46. As a result of committing one or more of the offenses
charged in Counts One through Six of this Indictment, MICHAEL
CARROLL and MICHAEL PAPPAGALLO, the defendants, shall forfeit to
the United States, pursuant to Title 18, United States Code,

Section 981(a) (1) (C) and Title 28, United States Code, Section

30

 
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 31 of 33

2461, all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of said
offenses, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offenses that the defendants personally
obtained.

Substitute Assets Provision

 

47. I£ any of the above-described forfeitable property, as
a result of any act or omission by either of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), and Title 28, United States Code

Section 2461, to seek forfeiture of any other property of the

31
Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 32 of 33

defendants up to the value of the forfeitable property described

above.

(Title 18, United States Code, Section 981(a) (1) (C);
Title 21, United States Code, Section 853(p);
Title 28, United States Code, Section 2461.)

ND JURY FOREPERSON AUDREY/STRAUSS
Attorney for the United

States, Acting Under Authority
Conferred by 28 U.S.C. § 515

  

 

 

32

 
_, Case 1:19-cr-00545-CM Document 2 Filed 07/30/19 Page 33 of 33

Form No. USA-33s8s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- VV. -

MICHAEL CARROLL and
MICHAEL PAPPAGALLO,

Defendants.

 

SEALED INDICTMENT

 

19 Cr.

(Title 15, United States Code, Sections
78} (b),78m(a), and 78ff; Title 17, Code of
Federal Regulations, Sections 240.10b-5,
240.12b-20, 240.13a-1, 240.13a-11, 240.13a-
13, 240,.13a-14; 244.100(b); Title 18,
United States Code, Sections 2 and 371.)

 
   

Mes AUDREY STRAUSS
“4 Foreperson Nad Attorney for the
/ United States
Acting Under
Authority
Conferred by

28 U.S.C. § 515

 

W\30l 20 14 Tycltetmet Fle c\ uncer Seq |
U.S HG, Wo nh

  
  

33

 
